Simmons, C. J.
Where, in undertaking to verify a hill of exceptions, the judge-in his certificate states that he does “not certify to arguments and conclusions ’ ’ therein contained, and upon an examination of the hill of exceptions it is impossible to determine what portions thereof the judge intended to characterize ” as “arguments and conclusions ” rather than recitals of fact, the writ of error must he dismissed. This court has no jurisdiction to consider a hill of exeep*348tions where the certificate verifies it in part only and shows it to be in part untrue. Hawkins v. Americus, 102 Ga. 786; Fort v. Sheffield, 108 Ga. 781; Sanges v. State, 110 Ga. 260; McCullough Co. v. Bank, 111 Ga. 132.
Argued November 8,
Decided November 29, 1900.
Motion to dismiss writ of error.
M. A. Lewis and H. A. Jenkins, for plaintiffs in error.
J. S. Turner and W. F. Jenkins & Son, contra.

Writ of error dismissed.


All the Justices concurring.